Citation Nr: 1618689	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and/or low back disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a prostate disability. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus and/or low back disability. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to type II diabetes mellitus and/or low back disability. 

5.  Entitlement to service connection for a low back disability. 


6.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus. 

8.  Entitlement to an initial compensable evaluation for kidney disease.  

9.  Entitlement to an effective date earlier than February 16, 2010, for the grant of service connection for PTSD.  

10.  Entitlement to an effective date earlier than February 13, 2012, for the grant of service connection for type II diabetes mellitus. 

11.  Entitlement to an effective date earlier than February 6, 2012, for the grant of service connection for kidney disease.  

12.  Entitlement to special monthly compensation for loss of use of creative organ.

13.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

 
REPRESENTATION

Veteran represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and [redacted]


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1964 to August 1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In November 2015, the Veteran presented testimony in a travel board hearing before the undersigned.  A written copy of the transcript of the hearing was not able to be produced due to audio malfunctions.  In a December 2015 letter, the Veteran was informed of this situation and was provided an opportunity to request another hearing by responding to the letter within 30 days.  To date, he has not responded to the Board's letter and the Board assumes that he does not desire another hearing.  38 C.F.R. § 20.717 (2015).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As reflected in the undersigned's hearing notes, during the November 2015 hearing, the Veteran and his attorney raised the issue of the Veteran's unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue. 

Following the April 2013 statement of the case, the Veteran's attorney submitted additional medical evidence, which was not accompanied by a waiver of RO review.  However, because the Veteran's substantive appeal was received after February 2, 2013, the Board is not required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran presented testimony before the undersigned in November 2015, the transcript of which was not able to be produced.  However, review of the undersigned's hearing notes show that testimony was taken regarding outstanding records, specifically records from the Social Security Administration (SSA).  On remand, all outstanding records should be identified and obtained. 

Additionally, the notes reflect that the Veteran indicated that his psychiatric disability had been worsening.  The Veteran was last afforded an examination for his service-connected PTSD in May 2012.  Accordingly, the Veteran should be afforded an updated examination to determine the nature and severity of his PTSD. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.   If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.   After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated from October 2015 to the present.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD.  The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




